—Per Curiam.
Respondent was suspended from practice for a period of one year, effective November 28, 2000 (Matter of Cannon, 284 AD2d 721). He now applies for reinstatement. Petitioner opposes the application.
Because we conclude that respondent has not made the showing upon which an application for reinstatement may be granted (see 22 NYCRR 806.12 [b]), we deny his application for reinstatement. We note, for example, that respondent has not submitted proper medical opinion that he has the psychological capacity to practice law and he still maintains open estate files and an escrow account with a balance due and owing to clients.
Mercure, J.P., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application for reinstatement is denied.